      Case 5:21-cv-00199-MTT-MSH Document 6 Filed 09/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

SAMMY L WILLIAMS,                                *

                     Petitioner,                 *
v.                                                   Case No. 5:21-cv-00199-MTT-MSH
                                                 *
PEACH COUNTY LEC,
                                                 *
                  Respondent.
___________________________________              *


                                     JUDGMENT

       Pursuant to this Court’s Order dated September 10, 2021, and for the reasons stated

therein, JUDGMENT is hereby entered dismissing this case. Petitioner shall recover nothing of

Respondent.

       This 13th day of September, 2021.

                                           David W. Bunt, Clerk


                                           s/ Tydra Miller, Deputy Clerk
